Citation Nr: 1453044	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 1998, July 1999, August 1999, and March 2000 that, in pertinent part, denied service connection for a bilateral knee disability.

In July 2000, the Veteran testified during a hearing before RO personnel.  In November 2003, he testified during a hearing before one of the undersigned Veterans Law Judges at the RO.  In May 2004, the Board remanded the matter for additional development. 

In December 2009, the Veteran testified during a video conference hearing before another of the undersigned Veterans Law Judges.  A transcript of each hearing is associated with the claims file.  

In April 2010, the Board again remanded the bilateral knee claim for additional development.

In an April 2013 decision, the Board, in pertinent part, denied the claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the April 2013 Board decision that denied the claim for service connection for a bilateral knee disability and remanded the case to the Board for further proceedings consistent with a June 2014 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Having reviewed the evidence of record, the Board finds that remand to the AOJ is required to obtain additional private treatment records.  The parties to the June 2014 Joint Motion for Partial Remand noted that the Veteran testified in December 2009 that he periodically received treatment from Dr. R. Dawson, that the April 2010 Board remand ordered that VA obtain the treatment records from Dr. Dawson after obtaining the necessary authorization from the appellant, that an April 2010 letter requesting authorization to obtain records from Dr. Dawson was sent to the wrong Veteran, and that there was no evidence that the Veteran received an authorization request to obtain records from Dr. Dawson.  The parties agreed that the Board erred by not ensuring VA fulfilled its duty to assist the Veteran.  The AOJ should ask the Veteran to submit treatment records from Dr. Dawson, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit all records of evaluation and treatment from Dr. R. Dawson at EXCELth, Inc. Family Health Center, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain those records on his behalf.

2.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim for service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




___________________________                   _____________________________
              K. OSBORNE                                         KATHLEEN K. GALLAGHER                                
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



